Exhibit 10.5
 
CONSULTING AGREEMENT
 
THIS AGREEMENT made as of the 29th day of January, 2015.
 
B E T W E E N :
 
TRIBUTE PHARMACEUTICALS CANADA INC. (the "Corporation")
 
- and -
 
LMT FINANCIAL INC.  ("LMT")
 
- and –
 
ARNOLD TENNEY
 
WHEREAS the Company wishes to retain Arnold Tenney, through his consulting
company LMT as an independent consultant ("Consultant") to the Corporation
effective January 1, 2015 ("Effective Date") and pursuant to the terms set forth
herein;
 
The parties hereto agree as follows:
 
1.  
The Corporation agrees to issue 200,000 options to the Consultant which options
will have a term of five (5) years and will be exercisable at an exercise price
of Cdn$0.62 which options will vest in full on January 4, 2016 and which shall
be governed by the terms of the Company's stock option plan.

 
2.  
The terms contained herein supersede and replace all prior negotiations and/or
agreements made between the parties, whether oral or written and shall
constitute the entire agreement between the parties with respect to all matters
relating to the appointment of Arnold Tenney, through LMT, as a Consultant, and
the execution of this agreement has not been induced by, nor do any of the
parties hereto rely upon or regard as material any representations or writings
whatsoever not incorporated into and made a part of this letter.  This agreement
shall not be amended, altered or modified except in writing signed by the
parties.

 
Scope of Work
 
3.  
In his role as principal of the Consultant, Arnold Tenney shall render advice
and assistance to the Corporation on business related matters and in connection
therewith shall assist the Corporation with financial advisory services
including, without limitation, identifying and evaluating prospective business
opportunities.

 



Term and Termination
 
4.  
The Consultant shall be retained as a Consultant of the Corporation for a term
of one year from the Effective Date of this agreement.

 



5.  
The Corporation, with the consent of the Consultant, may terminate this
Agreement at any time by providing the Consultant with thirty (30) days written
Notice.  Such termination may include a provision for the Corporation to hire
Arnold Tenney under a new agreement as an employee of the Corporation.

 



 
1

--------------------------------------------------------------------------------

 
 
6.  
The Consultant may terminate this agreement on giving thirty (30) days prior
notice of termination, which may be waived in whole or in part in the sole
discretion of the Corporation.



Relationship of the Parties
 
7.  
This agreement shall not constitute an employer-employee relationship.  It is
the intention of each party that the Consultant shall be an independent
contractor and not an employee of the Corporation.  The Consultant shall not
have the authority to act as an agent of the Corporation except when such
authority is specifically delegated to the Consultant by the Corporation.



General
 
8.  
Both parties acknowledge that they have received independent legal advice
relating to this Agreement prior to signing the same and have received an
executed copy hereof.



9.  
This agreement shall be governed by and construed in accordance with the laws of
the province of Ontario and the federal laws of Canada applicable therein.  The
Corporation, LMT and Arnold Tenney irrevocably attorn to the non-exclusive
jurisdiction of the courts of the province of Ontario.



10.  
This agreement shall not be assigned by either party without the prior written
consent of the other party.



11.  
This Agreement may be executed by the parties in counterparts. Each such
counterpart shall be an original and together shall constitute but one and the
same document. The parties acknowledge that executed counterparts of this
Agreement may be delivered by a facsimile transmission or other comparable
means.



 
[INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have duly executed this agreement as of
the day first written above.
 
SIGNED, SEALED AND DELIVERED in the presence of
 

 
TRIBUTE PHARMACEUTICALS CANADA INC.
         
 
Per:
/s/ Rob Harris
     
Name: Rob Harris
      Title: President and CEO                     
LMT FINANCIAL INC.
           
Per:
/s/ Arnold Tenney       Name: Arnold Tenney       Title: President      
I have authority to bind the Corporation
 

 


/s/ Lana Tenney
  /s/ Arnold Tenney  
Witness
 
Per:  Arnold Tenney



 
 
3

--------------------------------------------------------------------------------